Citation Nr: 9934880	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-32 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to additional disability compensation benefits 
for a dependent spouse.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant's stepson


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from April 1943 to March 1946.  
An appeal had been taken from a March 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office, 
Indianapolis, Indiana, that the veteran was not entitled to 
disability benefits for a dependent spouse since he had not 
provided the requested evidence regarding his marital status 
within the applicable time limit.  In April 1998 the 
veteran's stepson testified at a hearing before a Member of 
the Board of Veterans' Appeals (Board) sitting at the 
regional office.  The case was before the Board in August 
1998 when entitlement to additional compensation benefits 
based on having a dependent spouse was denied.  

The veteran appealed the Board's August 1998 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  However, 
while his appeal was pending, the Court was notified by the 
veteran's stepson of the veteran's death.  The Court received 
a certified copy of the veteran's death certificate 
reflecting his death on November 1, 1998.  In an Order dated 
February 24, 1999, the Court held that pursuant to 
Landicho v. Brown, 7 Vet. App. 42 (1994), the appropriate 
remedy in the case was to vacate the Board decision from 
which the appeal was taken and to dismiss the appeal.  As a 
result the Board vacated the August 1998 Board decision, 
which had the legal effect of nullifying the previous 
adjudication of the veteran's claim by the regional office 
and dismissed the appeal.  


FINDING OF FACT

Pursuant to the Order dated February 24, 1999, the Court 
vacated the Board's decision of August 1998 denying 
additional disability compensation benefits for a dependent 
spouse.  




CONCLUSION OF LAW

The regional office's March 1997 decision denying additional 
disability compensation benefits for a dependent spouse is 
vacated.  38 C.F.R. § 20.1104 (1999); Landicho v. Brown, 
7 Vet. App. 42 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed an appeal with the Court from an August 
1998 Board decision.  The Court received a certified copy of 
the veteran's death certificate reflecting his death in 
November 1998 during the pendency of his appeal to the Court.  

In an Order dated February 24, 1999, the Court held that, 
pursuant to its holding in Landicho v. Brown, 7 Vet. App. 42, 
44 (1994), substitution of the appellant was not permissible 
in the Court where the appellant was a veteran who died while 
the denial by the Board of the veteran's claim for VA 
disability benefits was pending at the Court.  The Court held 
that the appropriate remedy was to vacate the Board decision 
from which the appeal was taken and to dismiss the appeal.  
The Court explained that that was to be done to ensure that 
the Board decision and the underlying regional office 
decision would have no preclusive effect in the adjudication 
of any accrued-benefits claims derived from the veteran's 
entitlements.  The Court noted that the action also nullified 
the previous merits adjudication by the regional office 
because that decision was subsumed in the Board's decision.  

Therefore, in accordance with the Courts Order, the regional 
office must vacate the March 1997 decision denying the issue 
on appeal.  






ORDER

The regional office is directed to vacate the March 1997 
decision that denied the deceased veteran's claim of 
entitlement to disability benefits for a dependent spouse.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals




 

